Luke, J.
1. “ The sayings of other persons are admissible against a party when it affirmatively appears that he assented to them by his silence, or in some other way.” Drumuright v. State, 29 Ga. 430 (2); Penal Code (1910), § 1029. Under this ruling there is no merit in the first special ground of the motion for a new trial.
*284Decided December 12, 1922.
A.'S. Bradley, for plaintiff in error.
I. W. Rountree, solicitor, contra.
2. ' In the absence of a special request so to do, the court is not bound to instruct the jury as to the law of admissions and confessions, embraced in the Penal Code (1910), §§ 1029, 1031, 1032, 1035. Walker v. State, 118 Ga. 34 (3) (44 S. E. 850), and citations; Cantrell v. State, 141 Ga. 98 (2) (80 S. E. 649). Under this ruling the second ground of the amendment to the motion for a new trial is without merit.
3. The remaining special grounds of the motion for a new trial, not being argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned.
4. The evidence authorized the verdict, and for no reason assigned was it error to overrule the motion for a new trial.’

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., eoneur.